DISMISS and Opinion Filed October 30, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00798-CV

 VOICECOM TELECOMMUNICATIONS, LLC, AMVENSYS CAPITAL GROUP, LLC
    N/K/A LIMELIGHT CAPITAL, LLC AND INTELLIVERSE TELECOM (PVT)
              LIMITED D/B/A INTELLIVERSE - INDIA, Appellants
                                  V.
           BANC OF AMERICA LEASING & CAPITAL, LLC, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-14771

                             MEMORANDUM OPINION
                      Before Justices Bridges, Molberg, and Partida-Kipness
                                    Opinion by Justice Bridges
        Appellants’ brief is overdue. On September 18, 2019, we directed appellants to file their

brief by September 30, 2019. We cautioned appellants that the failure to file a brief by that date

would result in the dismissal of this appeal without further notice. To date, appellants have not

filed their brief.

        Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
190798F.P05                                       JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 VOICECOM TELECOMMUNICATIONS,                     On Appeal from the 44th Judicial District
 LLC, AMVENSYS CAPITAL GROUP,                     Court, Dallas County, Texas
 LLC N/K/A LIMELIGHT CAPITAL, LLC                 Trial Court Cause No. DC-18-14771.
 AND INTELLIVERSE TELECOM (PVT)                   Opinion delivered by Justice Bridges,
 LIMITED D/B/A INTELLIVERSE -                     Justices Molberg and Partida-Kipness
 INDIA, Appellants                                participating.

 No. 05-19-00798-CV       V.

 BANC OF AMERICA LEASING &
 CAPITAL, LLC, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee Banc of America Leasing & Capital, LLC recover its
costs of this appeal from appellants Voicecom Telecommunications, LLC, Amvensys Capital
Group, LLC N/K/A Limelight Capital, LLC and Intelliverse Telecom (Pvt) Limited D/B/A
Intelliverse - India.


Judgment entered October 30, 2019




                                            –2–